Case 0:20-cr-60096-RKA Document 15 Entered on FLSD Docket 12/16/2020 Page 1 of 4




                                UNITED STATES D ISTRICT CO U RT
                                SO UTH ERN DISTRICT O F FLO RIDA

                                      CA SE N O .20-cr-60096-R 1G

    UN ITED STA TES O F AM ERICA ,

    VS.

    JAM I K O PA CZ,

             Defendant.




                                   STIPULATED FA CTUA L BA SIS

             TheUnitedStatesofAmericaandJamiKopacz(CdDefendanf')agreethathadthiscasegone
    to trial,the Governm entwould haveproven thefollow ing facts,am ong others,beyond areasonable

    doubt:

          1. DefendantJA M IKOPA CZ wasa residentofBroward County,and w orked asapaid escort

             forclientsthroughoutthe United States.

          2. DefendantJA M IK OPA CZ w asthem anagerandthe soleshareholderofJK Training,LLC,

             a lim ited liability com pany incorporated in the State ofFlorida by the D efendant in or

             around 2015. .
                          IK Training,LLC'Sprincipalplaceofbusinessw as901N E 3rd Street,Fort

             Lauderdale,Florida.

          3. JK Training,LLC w as the business entity the Defendant used to receive paym ents in

             connection w ith theD efendant'sescortbusiness. A sidefrom theD efendant,JK Training,

             LLC had no em ployees. TheD efendantand JK Training,LLC received paym entsdirectly

             from clientsin the form ofcash,check,and w iretransfer. The Defendantand .
                                                                                      JK Training

             LLC also received paym ents in the form ofelectronic transfersfrom a private businessfor
Case 0:20-cr-60096-RKA Document 15 Entered on FLSD Docket 12/16/2020 Page 2 of 4




          whom the D efendantw orked asan independentcontractorand escort.

      4. The Defendant conducted, Gnanced, m anaged, supervised, directed, and operated JK

          Training,LLC.

       5. .
          IK Training,LLC elected to be taxed asa Subchapter S corporation. S corporations are

          corporationsthatelectto passcorporate incom e,losses,deductions,and creditsthrough to

          their shareholders for federaltax purposes. Shareholders of S corporations report the

          flow -through incom e and losses on theirpersonaltax returns and are assessed tax attheir

          individualincom e tax rates.

       6. The D efendantfiled false IRS Form s 1l20S - United States Incom e Tax Return for an S

          Corporation - for .
                            IK Training,LLC w ith the IRS,which were signed by the D efendant

          underpenalties ofperjury,knowing thatthe returns substantially underreported gross
          receiptsand totalincom e forJK Training,LLC fortax years2015,2016,2017,and 2018.

          Specifically,the D efendantfailed to reportlarge am ounts ofcash and check paym entshe

          had received from clients.

       7. The false item s the D efendant reported on the 1RS Form s 1120S for .
                                                                               TK Training,LLC,

          discussed in the above paragraph,flowed through to the D efendant's 1RS Form s 1040 -

          U nited StatesIndividuallncom e Tax Return - fortax years 2015,2016,2017,and 2018.

          Forthese tax years,theD efendantfiled w ith the IRS,false 1R S Form s 1040 - United States

          lndividualIncom e Tax Return - know ing thatthe returnssubstantially underreported both

          theD efendant'stotalincom e,and the totalincom e of.
                                                             TK Training,LLC on Schedule E.

       8. W ith respectto the lnform ation,on or about M ay 6,2019, in the Southern D istrict of

          Florida,the Defendant,w illfully m ade and subscribed an 1R S Form 1040 - United States

                                                  2
Case 0:20-cr-60096-RKA Document 15 Entered on FLSD Docket 12/16/2020 Page 3 of 4




          IndividualIncom e Tax Return - forcalendaryear 2018,which was verified by a w ritten

          declarationthatitwasmadeunderthepenaltiesofperjuryand which theDefendantdid
          not believe to be true and correct as to every m aterialm atter. That incom e tax return,

          which w as filed w ith the IRS,reported on Line 6 thatthe Defendant's totalincom e was

          $356,170,and reported on ScheduleE,Line32,thatthetotalincomeof.
                                                                        TK Training,LLC
          was $284,969,whereas the Defendantthen and there knew thatthe Defendant's total
          incom e and the total incom e of JK Training, LLC were substantially greater than the

          amountreported on the return.

       9. The actions ofthe Defendantrecounted above w ere in al1respects voluntary,know ing,

          deliberate,and w illful,and w ere notcom m itted by m istake,accident,and/orotherinnocent

          reason.

                                              ARIAN A FA JA RD O ORSHAN
                                              UN ITED STA TES A U ORN EY

    Date: 12/14/2020                   By:        /s/Grarezd       '
                                              GM CE ALBIN SON
                                              TRIAL A TTORN EY,TAX D IVISION


    Date: 12/14/2020                   By:        /s/CJU'A
                                                         ' I7#J- '
                                                                 Brtm ?nzz
                                              CHRISTOPH ER BRO W NE
                                              A SSISTAN T UNITED STA TES A TTORNEY
Case 0:20-cr-60096-RKA Document 15 Entered on FLSD Docket 12/16/2020 Page 4 of 4




   Date:ja -jq'
              xo                       -         WX
                                By: N .-- w -v ..- w
                                           .   .   . ..
                                                          W   )
                                                              $
                                                                -
                                                              ) I
                                                                 /   - .. -
                                                                              ...
                                      M CHA RD LU BW
                                      A TTORN EY FOR D EFEN DAN T


   Date:/://(/,
              r
              ?,
               .
               o                By:
                                      JAM I PACZ
                                      DEFE 'AN T




                                           4
